This decision of the New Mexico Court of Appeals was not selected for publication in
the New Mexico Appellate Reports. Refer to Rule 12-405 NMRA for restrictions on the
citation of unpublished decisions. Electronic decisions may contain computer-
generated errors or other deviations from the official version filed by the Court of
Appeals.

          IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

No. A-1-CA-40144

MONICA LUJAN,

      Plaintiff-Appellant,

v.

WILLIAM EYZAGUIRRE, M.D.; BETTY
JUDD, Warden of the Western New
Mexico Correctional Facility; CENTURION
CORRECTIONAL HEALTHCARE OF
NEW MEXICO, LLC; and NEW MEXICO
DEPARTMENT OF CORRECTIONS,

      Defendants-Appellees.

APPEAL FROM THE DISTRICT COURT OF CIBOLA COUNTY
James Lawrence Sanchez, District Judge

Ives & Flores, PA
Laura L. Schauer Ives
Adam C. Flores
Albuquerque, NM

for Appellant

Park & Associates, LLC
Alfred A. Park
Geoffrey D. White
Albuquerque, NM

for Appellee Centurion Correctional Healthcare of New Mexico, LLC

Allen Law Firm, LLC
Michelle Lalley Blake
Meena H. Allen
Albuquerque, NM

for Appellee William Eyzaguirre, M.D.
                                 MEMORANDUM OPINION

MEDINA, Judge.

{1}    Plaintiff appeals from the district court’s orders granting Defendants’ motion to
dismiss for failure to prosecute and its order denying reconsideration. We issued a
notice of proposed summary reversal, proposing to reverse the district court’s order
dismissing Plaintiff’s suit. Defendants have responded to our notice with a
memorandum in opposition, which we have duly considered. Unpersuaded, we reverse.

{2}     Our notice proposed to reverse the district court’s order granting Defendants’
motion to dismiss for inactivity under Rule 1-041(E)(2) NMRA on grounds that, during
the period of inactivity, the matters that were pending and awaiting hearings or rulings
were several motions filed by Plaintiff. [CN 3] Among Plaintiff’s filings that were pending
during the time of inactivity were her motion for interlocutory appeal, a notice of
completion of briefing on her motion for interlocutory appeal, her motion to reconsider
an order striking her fourth amended complaint, her motion to reconsider a summary
judgment order, a motion to reconsider a ruling on Count II of Plaintiff’s third amended
complaint, a motion to reconsider an order regarding discovery, a notice of completion
of briefing for all these motions, a request for a hearing on all these motions, and a
request for a pretrial scheduling conference. [9 RP 2134-42] Our notice explained that
the inactivity that followed was that of the district court. See Rule 1-007.1(H) NMRA (“At
the expiration of all response times under this rule, the movant or any party shall file a
notice of completion of briefing. The notice alerts the judge that the motion is ready for
decision.”); Rule 1-041(E)(2) (precluding the dismissal of a case where there is a pretrial
scheduling order entered).

{3}    In response to our notice, Defendants provide this Court with a lengthy exposition
on Plaintiff’s alleged misconduct in the course of the litigation prior to November 2020,
the period of the district court’s inactivity in this case. [MIO 3-12] Defendants’ motion to
dismiss for inactivity relied solely on the lack of action Plaintiff took since November
2020 and makes no mention of any alleged misconduct prior to that time as the basis
for dismissal. [9 RP 2149-51] Defendants’ reply to Plaintiff’s response likewise refers
only to the inactivity from the winter of 2020 through the summer of 2021. [4 RP 2162-
64] Defendants nevertheless seem to contend that we should consider Plaintiff’s alleged
misconduct and failure to comply with the discovery process because the district court
was aware of Plaintiff’s actions and we should consider all the circumstances when
assessing the propriety of dismissal under Rule 1-041. [MIO 13-17] In support of their
argument that we should consider Plaintiff’s alleged misconduct, Defendants rely on
Jones v. Montgomery Ward & Co., Inc., 1985-NMSC-062, 103 N.M. 45, 702 P.2d 990.
We are not persuaded.

{4}     In Jones, the New Mexico Supreme Court reversed this Court’s affirmance of the
district court’s dismissal on grounds that we did not consider other factors and actions
that indicated the plaintiff’s readiness for trial, including the plaintiff’s actions taken after
the motion to dismiss, but before the hearing on the motion. Id. ¶¶ 11-16. This is
consistent with the intended purpose of Rule 1-041(E) by which courts are guided,
which is “to promote judicial efficiency and to conclude stale cases,” but not in
“complete disregard of this Court’s often stated concerns for the rights of litigants to
have their day in court and their cases decided on the merits and not on trivial
technicalities.” Summit Elec. Supply Co. v. Rhodes & Salmon, P.C., 2010-NMCA-086, ¶
14, 148 N.M. 590, 241 P.3d 188 (alteration, internal quotation marks, and citation
omitted). We are not persuaded that Jones supports the theory that Defendants can
justify dismissal under Rule 1-041 on appeal for reasons that might have supported
motions under other rules and that were not given in their pleadings for dismissal under
Rule 1-041.

{5}      Upon remand, Defendants are free to move for dismissal or other sanctions in
district court under other Rules of Civil Procedure or other authorities that specifically
address the misconduct they allege on appeal. The considerations under Rule 1-041(E)
differ from considerations under other rules or authority allowing dismissal as a sanction
for misconduct, and Plaintiff should be given an opportunity to respond to such a
request for sanctions outside of Rule 1-041(E). See generally Lujan v. City of
Albuquerque, 2003-NMCA-104, ¶¶ 10-12, 134 N.M. 207, 75 P.3d 423 (setting forth the
different authorities allowing a district court to dismiss and stating parenthetically the
different standards by which to determine whether dismissal is appropriate); see
Universal Constructors, Inc. v. Fielder, 1994-NMCA-112, ¶¶ 13-14, 118 N.M. 657, 884
P.2d 813 (holding that to the extent the district court’s dismissal for the failure to comply
orders relied on arguments made without notice and an opportunity to be heard, the
district court violated the due process requirements for dismissing a case on its merits).

{6}     Because the district court’s order granted Defendants’ motion to dismiss under
Rule 1-041(E), which was based on inactivity since November 2020, [9 RP 2149-51,
2175-76] we do not consider the alternative, misconduct-based, fact-intensive reasons
provided in Defendants’ memorandum in opposition as providing a basis for dismissal
under Rule 1-041(E). Defendants have not otherwise directly responded to our
proposed analysis of dismissal under Rule 1-041(E) and therefore have not persuaded
us that our proposed analysis was incorrect. See State v. Mondragon, 1988-NMCA-027,
¶ 10, 107 N.M. 421, 759 P.2d 1003 (stating that a party responding to a summary
calendar notice must come forward and specifically point out errors of law and fact),
superseded by statute on other grounds as stated in State v. Harris, 2013-NMCA-031,
¶ 3, 297 P.3d 374; see also Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754,
955 P.2d 683 (“Our courts have repeatedly held that, in summary calendar cases, the
burden is on the party opposing the proposed disposition to clearly point out errors in
fact or law.”).

{7}    For the reasons stated above and in our notice, we reverse the district court’s
order dismissing Plaintiff’s action for the failure to prosecute and remand for further
proceedings.

{8}    IT IS SO ORDERED.
JACQUELINE R. MEDINA, Judge

WE CONCUR:

J. MILES HANISEE, Chief Judge

JANE B. YOHALEM, Judge